Citation Nr: 0706844	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  05-00 244	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of a shrapnel wound of the left eye with traumatic 
cataract and light perception.

2.  Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder.

3.  Entitlement to a rating in excess of 10 percent for 
shrapnel scars of the abdomen.

4.  Entitlement to a rating in excess of 10 percent for 
shrapnel scars of the right upper arm.

5. Entitlement to a rating in excess of 10 percent for 
shrapnel scars of the left arm.

6.  Entitlement to a rating in excess of 10 percent for 
shrapnel scars of the left thigh.

7.  Entitlement to a rating in excess of 10 percent for 
shrapnel scars of the right lower leg.

8.  Entitlement to a rating in excess of 10 percent for 
shrapnel scars of the face.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to May 1964 
and from January 1965 to December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which, in pertinent part, continued 
ratings of 30 percent for the veteran's residuals of a 
shrapnel wound of the left eye and 50 percent for the 
veteran's PTSD.  The issues of increased ratings for the 
veteran's shrapnel scars of the face, abdomen, right upper 
arm, left arm, left thigh and right lower leg are appealed 
from a November 2004 rating decision granting service 
connection for all scars other than the face and assigning 10 
percent ratings to each.  

The veteran testified before a Decision Review Officer at a 
July 2005 hearing at the RO.  The veteran also testified 
before the undersigned at a June 2006 hearing at the RO.  
Transcripts of each have been associated with the file.

The veteran submitted additional evidence after the last 
adjudication of his claims by the RO and subsequent to his 
hearing before the Board.  He has also submitted a waiver of 
RO consideration with that evidence.  The Board may proceed 
to decide the claims.  38 C.F.R. § 20.1304.  

Finally, the veteran perfected an appeal on the issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  The RO granted TDIU in a November 
2005 rating decision.  That issue is moot and no longer 
before the Board, as the full benefit sought was granted.  
Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).


The issue of an increased rating for shrapnel scars of the 
face is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a shrapnel 
wound of the left eye has been manifested by a cataract and 
impairment of visual acuity to light perception only.

2.  The veteran's nonservice-connected right eye has visual 
acuity correctable to 20/20.

3.  The veteran's service-connected PTSD has been manifested 
by irritability, anxiety, panic attacks, depression, 
intrusive thoughts without deficiencies in most areas due to 
suicidal ideation, obsessional rituals, intermittently 
illogical, obscure or irrelevant speech, symptoms that affect 
the ability to function independently, impaired impulse 
control, spatial disorientation, neglect of personal 
appearance or difficulty in adapting to stressful 
circumstances. 

4.  The veteran's service-connected shrapnel scars of the 
abdomen, right and left arms, left thigh and right lower leg 
are not deep and do not cause limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent 
for residuals of a shrapnel wound of the left eye are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.80, 
4.84a, Diagnostic Codes 6067-6070 (2006).

2.  The criteria for an evaluation greater than 50 percent 
for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Code 9411 (2006).

3.  The criteria for an evaluation greater than 10 percent 
for shrapnel scars of the right arm are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2006).

4.  The criteria for an evaluation greater than 10 percent 
for shrapnel scars of the abdomen are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2006).

5.  The criteria for an evaluation greater than 10 percent 
for shrapnel scars of the left arm are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2006).

6.  The criteria for an evaluation greater than 10 percent 
for shrapnel scars of the left thigh are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2006).

7.  The criteria for an evaluation greater than 10 percent 
for shrapnel scars of the right lower leg are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  With the exception of the facial scars, service 
connection for all other scars as residuals of shrapnel 
wounds was granted in the 2004 decision on appeal.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) noted a 
distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon service connection.  In 
this case, the Board evaluates the level of impairment due to 
the various scar disabilities throughout the entire time of 
the claim and considers the possibility of staged ratings, as 
discussed below. 

I.  Rating for Residuals of a Shrapnel Wound of the Left Eye

The veteran's service-connected residuals of a shrapnel wound 
of the left eye have been evaluated under 38 C.F.R. § 4.84a, 
Diagnostic Code 6070.  Blindness in one eye is compensated at 
a minimum of 30 percent, with special monthly compensation.  
Id.  A veteran will be held to have blindness in an eye when 
he has only light perception in that eye.  38 C.F.R. § 4.79.  
To receive a rating higher than 30 percent, the veteran's 
other eye must have visual impairment such that the best 
corrected vision in that eye is 20/50.  See DCs 6067-6070.  

Where service-connection is in effect for only one eye, the 
visual acuity in the nonservice-connected eye is considered 
to be normal (20/40 or better) unless there is blindness in 
the nonservice-connected eye.  38 U.S.C.A. § 1160(a)(1) (West 
2002); 38 C.F.R. § 3.383 (2006); Villano v. Brown, 10 Vet. 
App. 248, 250 (1997).  Service connection for the veteran's 
right eye has not been established.  Compensation is payable 
for the combination of blindness in one eye as a result of 
service-connected disability and blindness in the other eye 
as a result of nonservice- connected disability, as long as 
the blindness of the nonservice-connected eye is not the 
result of the veteran's misconduct.  38 C.F.R. § 3.383(a)(1) 
(2006).  

There are numerous assessments of the veteran's vision in the 
record.  While the information is substantial, due to the 
nature of the veteran's service connected disability, only a 
small part is relevant to this rating.  The veteran lost the 
use of his left eye in Vietnam.  It is well established that, 
at best, he has only light perception in his left eye.  This 
is documented in his VA examinations and his private 
treatment records.  

The veteran cannot receive a rating in excess of 30 percent 
for his left eye because his right eye is not service 
connected and is not impaired to best correctable vision of 
20/50.  

Under the requirement of 38 C.F.R. § 3.383 cited above, the 
veteran must have blindness in his right eye to receive 
compensation for that impairment.  No lower level of 
impairment is compensable in a nonservice-connected eye.  The 
veteran does wear a contact lens in his right eye, but none 
of the evidence of record indicates that the veteran has gone 
blind in that eye.  On the contrary, a treatment record from 
August 2004 indicates that the veteran drives.  The private 
treatment notes submitted by Dr. Stroh indicate that the 
veteran's right eye vision is correctable to 20/20.  The 
veteran's VA treatment records indicate the same.  At a 
September 2005 optometry progress note, the veteran's right 
eye vision was tested at 20/20 while wearing a contact lens.  

A higher rating under 38 C.F.R. § 4.84a, DCs 6067-6070 
requires that the veteran have vision in the right eye which 
is, at best, correctable to 20/50.  The evidence submitted by 
the veteran shows visual acuity correctable to 20/20.  In the 
alternative, the veteran's vision could be deemed to be 20/50 
or worse by contraction of his field of vision.  See 
38 C.F.R. § 4.76, 4.84a, DC 6080.  There is no mention of 
field of vision problems on the record.  

The veteran's treatment records also indicate that he has a 
cataract in his left eye.  The Board notes that cataracts, 
whatever their etiology, are rated based on impairment of 
vision.  See 38 C.F.R. § 4.84a, DC 6027, 6028.  Because the 
veteran is already considered blind in his left eye, no 
higher rating is available based on the impairment of vision.  
Also, a further rating would be in excess of blindness in 
that eye.  Such ratings are prohibited unless there is 
enucleation ("removal of the eyeball after the eye muscles 
and optic nerve have been severed." Dorland's Illustrated 
Medical Dictionary 623 (30th ed. 2003)) or a serious cosmetic 
defect added to the total loss of vision.  See 38 C.F.R. 
§ 4.80.  There is clearly no enucleation in this case.  The 
Board finds that a cataract does not constitute a serious 
cosmetic defect because cataracts are provided for in the 
schedular criteria on the basis of visual impairment, not 
cosmetic impact.  A serious cosmetic defect must be something 
more than a mere cataract.  Therefore, the Board finds that 
no additional rating is appropriate for the veteran's left 
eye cataract.

The Board finds that the veteran's left eye disability is 
manifested by light perception and cataract and his right eye 
vision is correctable to 20/20.  Therefore, the Board finds 
that the criteria for a rating in excess of 30 percent for 
residuals of a shrapnel wound of the left eye are not met.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for residuals of a shrapnel wound of the 
left eye.  See Gilbert, 1 Vet. App. at 53.



II. Increased Rating for PTSD

The veteran contends that he is entitled to a rating in 
excess of 50 percent for his PTSD.  

The veteran's service-connected PTSD is evaluated as 50 
disabling under the General Rating Formula for Mental 
Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings 
are assigned according to the manifestation of particular 
symptoms. However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Under the provisions for rating psychiatric disorders, a 50 
percent rating is warranted if it is productive of:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent disability rating requires evidence of the 
following:

Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting; inability to establish and maintain 
effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or 
own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not 
determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

According to DSM-IV, a score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  A score of 41-50 
illustrates "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  

The veteran has received consistent GAF scores in the 40's 
over the last three years.  The veteran has been treated at 
the Newington VA Medical Center and the Norwich Veterans 
Center for his PTSD.  The Norwich treatment records do not 
appear to have assigned GAF scores during their assessments 
of his PTSD.  The veteran was seen for a May 2003 VA 
examination, just prior to the filing of the current claim 
and received a GAF of 58.  This appears to be an outlier, and 
indicates a lower level of disability than his current 50 
percent rating compensates.  The Newington VAMC psychiatrists 
have given the veteran a GAF score of 45 on twelve occasions 
from July 2003 to May 2006.  This indicates serious symptoms, 
as mentioned above.  

In reviewing the veteran's examinations and treatment notes 
from 2003 to 2006, the Board finds the preponderance of the 
evidence indicates that a higher rating is not appropriate.  
The veteran's current 50 percent rating compensates him for 
symptoms such as irritability, excessive startle responses, 
frequent panic attacks and anxiety, sleep disturbances 
including nightmares, intrusive thoughts, depression and 
isolating behavior found by his May 2003 VA examination and 
reported by the veteran's sister, wife and the veteran 
himself.  The veteran also reported some thoughts of suicide 
at the examination, part of the criteria for 70 percent.  The 
veteran indicated that he was embarrassed by them and by his 
attempt.  The examiner noted that the veteran had lost some 
of the structured activities like work and exercise that 
helped him maintain good functioning.  

After the May 2003 VA examination, the veteran's symptoms do 
not show any of the criteria for a 70 percent rating.  His 
July 2003 treatment note indicates that he is hopeless, but 
he denied suicidal ideation.  In all subsequent treatment 
records, the veteran denied suicidal thoughts.  The Board 
cannot find evidence of obsessional rituals which interfere 
with routine activities.  The veteran currently exercises on 
a daily basis, but there is no indication that he does so to 
the exclusion of other activities or that it interferes with 
routine activities.  There is also no mention of speech that 
is intermittently illogical, obscure, or irrelevant.  In 
fact, the interviews of the veteran conducted in May 2003, 
July 2003, May 2005, and May 2006 describe the veteran as 
having logical, directed speech.  There is no evidence of 
thought disorders or memory lapses.  The veteran is always 
found to be alert and oriented at his counseling sessions, 
although he frequently has a depressed affect.  He is also 
consistently appropriately dressed and groomed.  

The veteran does have irritability and anxiety as a result of 
his PTSD, but they do not contribute to impaired impulse 
control leading to unprovoked irritability with periods of 
violence or periods of panic that inhibit his ability to 
function independently.  The records from the Norwich 
Veterans Center indicate that the veteran's irritation and 
anger fluctuate.  From day to day, the veteran would report 
increases or decreases; however, there are no reports of 
impaired impulse control, like unprovoked violence.  And 
while the veteran does have panic attacks and anxiety, again, 
there is no indication that the veteran cannot function 
independently. 

The veteran also appears to be able to interact with others 
on more than a limited basis, despite his complaints of 
isolation.  His counselors at VA urged him to join a gym for 
a social outlet instead of exercising at home.  The veteran 
received a free year at the gym, according to his testimony 
before the Board, and continued the membership of his own 
volition.  The veteran has also reported that a daily workout 
included 20 miles on a stationary bike and lifting weights.  
This represents a considerable amount of time spent in the 
gym, in the company of others.  At the very least, the 
veteran is not displaying serious isolating behavior which 
would show difficulty in adapting to stressful circumstances.  
The veteran does restrict his social circle to his wife and 
family, but there is no indication that he cannot interact 
with others when he needs to.  He has been married for more 
than 35 years, and the VA outpatient treatment notes contain 
references to him enjoying a holiday celebration with his 
family and planning a vacation with his wife.  The veteran's 
work experience shows that he operated a liquor store for 
many years which he eventually sold in 2002.  That the 
veteran could manage a store and interact with the public on 
a constant basis for years and that he can interact publicly 
now at the gym shows that his social skills have not 
diminished as contemplated by a 70 percent rating.  These 
facts weigh heavily against the claim.

Finally, the veteran's VA treatment notes from 2005 and 2006 
are particularly telling.  These notes, particularly from May 
2005 and May 2006, indicate that the veteran has been on a 
medication regimen that has greatly reduced the veteran's 
PTSD symptoms.  The veteran continues to report depression, 
but his other symptoms have been reduced.  The intrusive 
thoughts and sleep disturbances remain prominent.  There is 
no indication that the veteran has any of the symptomatology 
associated with the 70 percent rating in the 2005 to 2006 
period.

The Board acknowledges that the veteran did attempt suicide 
in 1999; however, as mentioned above, the ratings criteria 
are concerned with the veteran's current functioning.  The 
records regarding the attempt indicate that the veteran had a 
GAF of 20 on admission to the hospital and a GAF of 48 on 
release.  The suicidal ideation appears to have diminished by 
the time of the May 2003 VA examination, and is gone 
altogether following that interview.  

In sum, the Board finds that the veteran's PTSD is manifested 
by depression, irritability, intrusive thoughts, panic 
attacks and anxiety.  The veteran's GAF score is consistent 
with his appearance and behavior at counseling sessions.  The 
veteran has demonstrated social functioning and adaptation by 
consistently going to the gym.  The Board also finds that the 
veteran's PTSD is not manifested by symptoms that would cause 
deficiencies in most areas, like suicidal ideation, 
obsessional rituals, intermittently illogical, obscure or 
irrelevant speech, symptoms that affect the ability to 
function independently, impaired impulse control, spatial 
disorientation, neglect of personal appearance or difficulty 
in adapting to stressful circumstances.  The veteran 
displayed only one of the symptoms, suicidal ideation, 
required for a higher rating during the appellate period and 
that for a short time.  There is no indication of any of the 
symptoms for a 100 percent rating anywhere during the period 
on appeal.  The Board finds that the preponderance of the 
evidence is against a rating in excess of 50 percent for 
PTSD.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for PTSD.  See Gilbert, 1 Vet. App. at 53.

III. Ratings for Shrapnel Scars of the Abdomen, Right Upper 
Arm, Left Arm, Left Thigh and Right Lower Leg

The veteran contends that he is entitled to a higher 
compensable rating on the basis of the extent of his scars 
and the embarrassment he suffers due to them.  

The Board notes that the ratings criteria for skin disorders, 
including scars, were recently revised, effective August 30, 
2002.  See 67 Fed. Reg. 49,596 (Jul. 31, 2002); 67 Fed. Reg. 
58,448-9 (Sept. 16, 2002) (codified at 38 C.F.R. § 4.118).  
The veteran's claims were inferred from a September 2003 
claim for a total disability rating based on individual 
unemployability.  Accordingly, only the current ratings 
criteria will be applied in this case.  

The veteran currently receives 10 percent for his scars under 
Diagnostic Code 7804 for scars, painful on examination.  DCs 
7802 and 7803 also rate scars, other than head, face or neck, 
but the maximum rating under these Codes is, again, 10 
percent.  As this is the maximum rating available under these 
Codes, the Board will consider other possible ratings 
provisions.  Diagnostic Code 7801 provides that scars, other 
than of the head, face, or neck, that are deep or cause 
limited motion, may receive ratings of 20, 30, or 40 percent.  
A deep scar is one associated with underlying soft tissue 
damage.  Id. at Note (2).  DC 7805 provides that scars may be 
rated for limitation of motion that they cause.  The sole 
remaining DC applicable to scars is specific to the head, 
face and neck.  This provision is inapplicable here, as the 
Board will address the veteran's facial scars in the remand 
section below.  

The evidence of the current condition of the veteran's 
shrapnel scars is contained in two VA examinations dated May 
2002 and October 2004.  On examination in May 2002, the 
veteran's scars were addressed in the following order: 
abdominal, right leg, left thigh, right shoulder and face.  
The abdominal scar measured 15 cm by 0.5 cm, without 
tenderness, adherence, ulceration, elevation or depression.  
The veteran was unable to locate his right leg scar at this 
exam.  The left thigh scar measured 1 cm by 1 cm, nontender, 
no adherence, ulceration, elevation, or depression.  There 
was no tissue loss.  The right shoulder scar measured 1 cm, 
by 2mm, with no adherence, ulceration, elevation or 
depression.  The examiner indicated that the veteran also had 
a surgical scar on his right shoulder.  The examiner did not 
measure the veteran's left arm scar.  The examiner also 
indicated that the scars were nonsymptomatic.  On examination 
in October 2004, the veteran's scars were addressed in the 
following order: facial, abdominal, right arm, left arm, left 
thigh, right lower leg.  The abdominal scar measured 10 cm by 
0.5 cm, which was slightly tender, slightly adherent to 
underlying tissue and depressed, but superficial.  There was 
hyperpigmentation.  The right arm scar was measured 13 cm by 
2 cm, superficial, stable and slightly tender.  The left arm 
scar was measured to be 7 cm by 4 cm, stable, slightly 
depressed, mildly adherent to subcutaneous tissue.  The left 
thigh was found to have two scars, the first measuring 1.5 cm 
by 2.5 cm and the other 2.5 cm by 2 cm.  Both were slightly 
depressed, superficial, mildly adherent to subcutaneous 
tissue and slightly tender.  The right lower leg scar was 
measured to be 2 cm by 1.5 cm, stable, superficial, mildly 
adherent to subcutaneous tissue and slightly tender.  The 
scars were found to have "no significant symptoms."  No 
limitation of motion was associated with the scars.

The evidence does not support a higher rating.  On 
examination in 2004, some of the veteran's scars were found 
to be mildly adherent to subcutaneous tissue and slightly 
depressed, but they were still considered superficial.  There 
is no indication of underlying soft tissue damage.  The 
examiners also indicate that the scars do not produce 
limitation of motion.  As a result, higher ratings are 
unavailable under DCs 7801 and 7805.  

The veteran's arguments that he receive a higher rating 
revolve around the embarrassment and shame that they cause 
him in public.  Unfortunately, unsightly or repugnant 
deformity is not a part of the ratings criteria.  The extent 
to which scarring caused disfigurement considered unsightly 
or repugnant was considered in the prior version of DC 7800 
for the head, face or neck.  Those provisions were abolished 
by the enactment of the current rating provisions discussed 
above.  As a result, no additional rating is appropriate for 
the effect the scars have on the veteran's appearance.

The veteran's shrapnel scars do not meet the criteria for 
higher ratings.  The Board acknowledges that there are 
significant differences in the findings of the two examiners.  
These differences do not impact the rating, as the 
examinations are uniform on findings related to superficial 
versus deep scarring and limitation of motion.  The veteran 
already receives the maximum rating under the alternative 
Diagnostic Codes.  Therefore, the Board finds that the 
preponderance of the evidence shows that the veteran's 
shrapnel scars are not deep nor cause limited motion.  

As the Board finds that higher ratings are not appropriate 
for the veteran's scars of the right and left leg, right and 
left arms and abdomen, the rule of Fenderson, supra, is not 
for application.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
increased ratings for these shrapnel scars.  See Gilbert, 1 
Vet. App. at 53.

IV. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The RO received a claim for a total disability rating based 
on individual unemployability in September 2003.  In 
response, the RO initiated a claim for a total rating and 
inferred claims for increased ratings for the issues 
currently on appeal.  Prior to initial adjudication of the 
veteran's claims, a letter dated in September 2003 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  While the 
letter was nominally for the total rating claim, the letter 
also included specific instructions to provide any evidence 
that his service connected disabilities had increased in 
severity.  The September 2003 letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  Since the RO assigned the 
30 percent rating for the veteran's left eye, 50 percent for 
PTSD and 10 percent disability ratings for the veteran's 
scars at issue here, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

To the extent the 2003 letter was deficient in any respect, 
it must also be noted that another letter was sent to the 
veteran in November 2005 on the claims being addressed in 
this decision.  That letter informed him of the information 
and evidence needed to substantiate his claims for higher 
ratings, and was followed by complete readjudication of the 
claims in January 2006 statement of the case and supplemental 
statement of the case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO did not provide an examination on the veteran's 
residuals of a shrapnel wound of the left eye claim.  The 
Board notes that such an examination is not needed on this 
claim because the veteran is considered blind in that eye, 
which represents the most impairment which can be 
demonstrated for that organ without removal.  Also, the 
veteran submitted private treatment records from 2002 to 2005 
from Dr. Stroh.  As discussed above, the veteran could only 
obtain a higher rating on proof that he had lost the use of 
his right eye as well, or had service connection for that eye 
and vision correctable to no better than 20/50.  He clearly 
retains visual acuity correctable to 20/20 shown by Dr. 
Stroh's records and is not service connected for his right 
eye.  Even if he was, again, Dr. Stroh's assessment of his 
vision indicates a level of functioning that does not meet 
the criteria for a higher rating.  Because there is no 
medical question left unresolved by this evidence, the Board 
concludes that no VA examination was necessary in the 
development of this claim.  

The RO provided an October 2003 VA examination for the 
veteran's PTSD claim.  There is no indication on the record 
that the veteran's PTSD has gotten worse.  The examination 
was thorough and is supported by several years of outpatient 
treatment records.  The veteran has not reported receiving 
any recent treatment specifically for this condition (other 
than at VA, which records are in the file), and there are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  There is no 
rule as to how current an examination must be, and the Board 
concludes the examination in this case is adequate upon which 
to base a decision for the veteran's PTSD.

The RO provided an examination for the veteran's scars, other 
than those on his face, in May 2002 and October 2004.  While 
these examinations disagree in several important aspects, 
they are in accord with respect to the lack of the 
symptomatology necessary for a higher rating, as discussed 
above.  As such, the Board finds that they are adequate for 
ratings purposes.  The veteran has not reported receiving any 
recent treatment specifically for this condition (other than 
at VA, which records are in the file), and there are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  There is no 
rule as to how current an examination must be, and the Board 
concludes the examinations in this case are adequate upon 
which to base a decision for the veteran's scars, other than 
on his face.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDERS

Entitlement to a rating in excess of 30 percent for residuals 
of a shrapnel wound of the left eye is denied.

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.

Entitlement to a rating in excess of 10 percent for shrapnel 
scars of the right arm is denied.
	(CONTINUED ON NEXT PAGE)

ORDER (Continued)

Entitlement to a rating in excess of 10 percent for shrapnel 
scars of the abdomen is denied.

Entitlement to a rating in excess of 10 percent for shrapnel 
scars of the left arm is denied.

Entitlement to a rating in excess of 10 percent for shrapnel 
scars of the left thigh is denied.

Entitlement to a rating in excess of 10 percent for shrapnel 
scars of the right lower leg is denied.


REMAND

The Board has reviewed the evidence of record and is unable 
to reach a decision on the claim for increased ratings for 
shrapnel scars of the face.  

Initially, the Board notes some confusion regarding the 
veteran's facial scars.  At induction to service, the veteran 
already possessed three facial scars.  At his May 2002 VA 
examination, the examiner acknowledged those scars and 
evaluated two other scars which were shrapnel related.  At 
the veteran's October 2004 VA examination, the examiner 
evaluated three scars as shrapnel related and made no mention 
of the nonservice connected scars.  Therefore, the Board is 
unsure exactly which scars were evaluated and if the 
evaluations in the record are applicable to the service 
connected scars.  

Also, the veteran's facial scars are rated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 for Disfigurement of the Head, 
Face or Neck.  DC 7800 relies on visible or palpable tissue 
loss, gross distortion and asymmetry of facial features, and 
eight characteristics of disfigurement to arrive at the 
proper rating.  The characteristics of disfigurement are as 
follows:

Scar 5 or more inches (13 or more cm.) in length.  Scar 
at least one-quarter inch (0.6 cm.) wide at widest part.  
Surface contour of scar elevated or depressed on 
palpation.  Scar adherent to underlying tissue.  Skin 
hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.).  Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six 
square inches (39 sq. cm.).  Underlying soft tissue 
missing in an area exceeding six square inches (39 sq. 
cm.).  Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

Id., at Note (1).  The regulation also directs evaluators to 
"Take into consideration unretouched color photographs when 
evaluating under these criteria."  Id., at Note (3).  The 
May 2002 examination did not assess pigmentation and the 
October 2004 VA examination did not address the width of the 
scars.  There is also disagreement as to the length of the 
veteran's scars and whether the surface contour of the scar 
is depressed or not.  This is in addition to the confusion 
regarding which scars are service connected and which are 
not.  Finally, no color photographs have been taken of the 
veteran's scars to assist in the evaluation process.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran with 
an appropriate VA examination to evaluate 
his service connected facial scars.  The 
examiner should identify which of the 
veteran's facial scars are service 
connected, whether there is visible or 
palpable tissue loss and either gross 
distortion or asymmetry of a feature or a 
paired set of features.  The examiner 
should also note whether the following 
exist for those scars:

*	Scar 5 or more inches (13 or more 
cm.) in length.  
*	Scar at least one-quarter inch 
(0.6 cm.) wide at widest part.  
*	Surface contour of scar elevated 
or depressed on palpation.  
*	Scar adherent to underlying 
tissue.  
*	Skin hypo-or hyper-pigmented in an 
area exceeding six square inches 
(39 sq. cm.).  
*	Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in 
an area exceeding six square 
inches (39 sq. cm.).  
*	Underlying soft tissue missing in 
an area exceeding six square 
inches (39 sq. cm.).  
*	Skin indurated and inflexible in 
an area exceeding six square 
inches (39 sq. cm.).

Color photographs should be taken of the 
veteran's scars and those which are 
service connected should be identified in 
the photographs.  The photographs should 
be associated with the claims folder.  

2.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


